    Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 1 of 29



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

    DEBRA JULIAN & STEPHANIE                      )
    MCKINNEY, on behalf of themselves and         )
    others similarly situated,                    )   Case No.: 1:17-cv-00957-AJN
                                                  )
               Plaintiffs,                        )
                                                  )   THIRD AMENDED
    v.                                            )   CLASS ACTION COMPLAINT
                                                  )
    METROPOLITAN LIFE INSURANCE                   )
    COMPANY,                                      )   JURY TRIAL DEMANDED
                                                  )
               Defendant.                         )



         Plaintiff Debra Julian, Plaintiff Stephanie McKinney, and Plaintiff Kimberly Harris

(collectively, “Plaintiffs”) on behalf of themselves and all other similarly situated current

and former Long Term Disability Claim Specialists (“LTD Claim Specialists”)1 employed

by Defendant Metropolitan Life Insurance Company (“MetLife” or “Defendant”) complain

by their attorneys as follows:

     I. OVERVIEW OF METLIFE’S VIOLATIONS OF FEDERAL, NEW YORK,
              CONNECTICUT, AND ILLINOIS OVERTIME LAW

         1.     This action seeks to remedy Defendant’s illegal practices, whereby

Defendant deliberately and uniformly denied overtime compensation due to Plaintiffs

Debra Julian, Stephanie McKinney, Kimberly Harris, and their fellow LTD Claim

Specialists, in violation of the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201, et seq., the New York Labor Law (“NYLL”), the Connecticut Minimum Wage Act




1
 As used herein, “LTD Claim Specialists” refers to MetLife employees who worked on long term
disability insurance claims and were known as, inter alia, “Claim Specialists,” “Senior Claim
Specialists,” “Case Managers,” or “Senior Case Managers.”


                                              1
 Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 2 of 29



(“CMWA”), Conn. Gen. Stat. §§ 31-58, et seq, and the Illinois Minimum Wage Law

(“IMWL”), 820 Ill. Comp. Stat. 105/1, et seq.

        2.      Defendant Metropolitan Life Insurance Company and its affiliated

companies provide insurance, annuities, employee benefits and asset management services

to approximately 100 million customers in 50 countries, including more than 90 of the top

one hundred Fortune 500 companies. In 2015, MetLife, Inc., Defendant’s parent company,

reported $5.2 billion in net income.

        3.      Despite its immensely profitable business, Defendant cheats LTD Claim

Specialists out of overtime pay legally earned under federal, New York, Connecticut, and

Illinois law.

        4.      For at least three years prior to the filing of the original Complaint in this

action, Defendant routinely denied LTD Claim Specialists overtime compensation that the

FLSA, NYLL, CMWA, and IMWL guarantee to employees who work more than 40 hours

in a workweek.

        5.      Prior to November of 2013, MetLife classified these LTD Claim Specialists

as hourly employees and paid them overtime.

        6.      In or about November of 2013, MetLife re-classified them as “exempt”

from overtime pay under federal, New York, Connecticut, and Illinois statutes and

regulations—without any corresponding change in job duties. In fact, MetLife told LTD

Claim Specialists that the reclassification was a benefit to them because they would now

be able to work unlimited hours on MetLife business without having to seek approval to

work overtime.




                                              2
 Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 3 of 29



       7.      Accordingly, beginning in or about November of 2013, MetLife willfully

denied overtime pay to Plaintiffs and other LTD Claim Specialists who routinely work

more than 40 hours per week.

       8.      Upon information and belief, during the above-mentioned period, MetLife

failed to adequately keep track of LTD Claim Specialists’ work hours. In particular,

MetLife did not regularly keep time sheets or other formal records of the hours LTD Claim

Specialists worked. Nonetheless, MetLife electronically monitored their LTD Claim

Specialists’ hours through MetLife’s online disability claims systems. Accordingly, based

on these limited records, MetLife knew or had reason to know that LTD Claim Specialists

routinely worked more than 40 hours per week.

                          II. JURISDICTION AND VENUE

       9.      This Court has jurisdiction over the claims asserted in this action pursuant

to 28 U.S.C. § 1331 because the action arises under a federal statute, 29 U.S.C. § 216(b).

       10.     The Court has supplemental jurisdiction over the Connecticut Minimum

Wage Act claims, the Illinois Minimum Wage Law claims, and New York Labor Law

claims pursuant to 28 U.S.C. § 1367 because the claims under Connecticut, Illinois, and

New York state law arise from the same transaction or occurrence as Plaintiffs’ and the

Class’s federal claims.

       11.     This Court also has original jurisdiction over the state law claims in this

action under the Class Action Fairness Act, 28 U.S.C. § 1332(d) because this is a class

action in which: (1) there are 40 or more members in Plaintiffs’ proposed classes; (2) at

least some members of the proposed classes have a different citizenship from Defendant;

and (3) the claims of the proposed class members exceed $5,000,000 in the aggregate.




                                            3
 Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 4 of 29



       12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

       13.     The Southern District of New York has personal jurisdiction over

Defendant, because Defendant is headquartered at 200 Park Avenue, New York, New York

and because many of the acts complained of occurred in this State and this District and

gave rise to claims alleged herein.

                                      III. PARTIES

       14.     Plaintiff Debra Julian resides in Clinton, New York. Ms. Julian worked

for MetLife in Oriskany, New York from August 2004 to April 2016. Ms. Julian was

employed as an LTD Claim Specialist from January 2011 to April 2016.

       15.     Plaintiff Stephanie McKinney resides in Charleston, South Carolina. Ms.

McKinney worked for MetLife in Bloomfield, Connecticut from September 2013 to July

2016 as an LTD Claim Specialist.

       16.     Plaintiff Kimberly Harris resides in North Aurora, Illinois. Ms. Harris was

employed by MetLife in the LTD Claim Specialist role in Mount Prospect and Aurora,

Illinois from before June 2010 to August 15, 2018.

       17.     Defendant Metropolitan Life Insurance Company is, and at all times

material hereto was, a corporation organized under the laws of the State of New York, with

its headquarters in New York, New York.           Defendant Metropolitan Life Insurance

Company provides life insurance, annuities, employee benefit and asset management

services to clients throughout the United States. It therefore engages in interstate commerce

or engages in the delivery of goods and services for commerce.




                                             4
    Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 5 of 29



        18.     At all relevant times Defendant was and is legally responsible for all of the

unlawful conduct, policies, practices, acts and omissions as described in each and all of the

foregoing paragraphs as the employer of Plaintiffs and class members.2

        19.     Plaintiffs and the class members have been and are employed by MetLife.

        20.     Defendant hired, fired, and supervised LTD Claim Specialists.

        21.     Defendant controlled the terms of LTD Claim Specialists’ employment,

including the compensation they were paid and the hours they worked.

        22.     At all relevant times, the unlawful conduct against Plaintiffs and class

members, as described in each and all of the foregoing paragraphs, was motivated, in whole

or in part, to serve MetLife.

        23.     At all relevant times, upon information and belief, the unlawful conduct

described in each and all of the foregoing paragraphs was reasonably foreseeable by

MetLife, and committed under actual or apparent authority granted by MetLife, such that

all of the aforementioned unlawful conduct is legally attributed to MetLife.

        24.     The overtime wage provisions set forth in § 207 of the FLSA, in the New

York Labor Law, in the Illinois Minimum Wage Law, and in the Connecticut Minimum

Wage Act, and regulations, and the wage payment provisions set forth in New York,

Illinois, and Connecticut law, apply to Defendant.

        25.     The class members’ jobs are not positions involving work that falls within

any exception or exemption set forth in 29 U.S.C. § 213(a)(1), 12 NYCRR § 142-2.14,




2
  Unless otherwise specified, the term “class members” as used in the Complaint refers collectively
to the members of the FLSA collective action alleged under 29 U.S.C. § 216(b) and to the members
of the Connecticut, Illinois, and New York classes alleged under Fed. R. Civ. P. 23. The term
includes Plaintiffs Julian, McKinney, and Harris.


                                                5
 Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 6 of 29



Conn. Gen. Stat. § 31-76i, 820 Ill. Comp. Stat. 105/4a, or otherwise in the FLSA, NYLL,

CMWA, or IMWL.

                            IV. FACTUAL ALLEGATIONS

       26.     MetLife is a major player in the long-term disability market, and it provides

long term disability coverage for a number of large companies throughout the United

States, including Verizon, Morgan Stanley, and Campbell’s Soup Company. These

companies are MetLife’s clients.

       27.     As LTD Claim Specialists, Plaintiffs and class members gathered

information from claimants (e.g. covered employees under the applicable long-term

disability plans) and collected medical data and other relevant information. They regularly

presented this documentation to various specialized MetLife staff persons or supervisors

who gave opinions on whether to take action on a claim. For example, when a change in a

claimant’s medical status might affect a claim, Plaintiffs and class members regularly had

to contact MetLife’s nursing staff for an opinion concerning the claimant’s prognosis based

on his/her medical records. Similarly, MetLife regularly required LTD Claim Specialists

to contact MetLife’s “vocational” staff for opinions on whether a claimant’s capacity was

within occupational requirements.

       28.     Plaintiffs and the class members had little to no authority to make many

claim decisions on their own. Rather, Plaintiffs’ supervisors were regularly responsible for

deciding whether to take certain actions on a claim (such as rejecting or terminating the

claim), and nursing, vocational, and psychiatric staff regularly rendered opinions that were

necessary for claims decisions.




                                             6
 Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 7 of 29



       29.     Plaintiffs and class members routinely worked more than 8 hours a day and

40 hours per week for Defendant. Indeed, in order to fulfill the basic requirements of the

position, LTD Claim Specialists regularly work between 45 and 60 hours per week, which

Defendant knew or should have known from the work so assigned and from information it

gathered about LTD Claim Specialists’ work activity.

       30.     For instance, Plaintiff McKinney regularly started her workday between

8:00 and 8:30 a.m. and stopped working between 5:00 and 5:30 p.m. She also routinely

worked six or more hours per week from home on nights and weekends. Therefore,

Plaintiff McKinney often worked at least 10 hours of overtime per week.

       31.     Similarly, Plaintiff Julian worked at least six hours of overtime per week.

For most of her time as an LTD Claim specialist, Plaintiff Julian regularly worked

approximately 2 to 3 days at Defendant’s facilities and the remainder of the days remotely.

On days Plaintiff Julian worked at Defendant’s facilities, Plaintiff Julian would regularly

clock in to work between 7:00 a.m. and 7:15 a.m. and stopped working around 3:50 p.m.

(with a lunch break lasting around 40 minutes). On days Plaintiff Julian worked remotely,

Plaintiff Julian regularly worked from approximately 6:45 a.m. or 7:00 a.m. until as late as

5:30 or 6:00 p.m. (with no more than a fifteen-minute lunch break). Plaintiff Julian also

worked approximately two weekends each month for approximately four hours each

weekend.

       32.     Plaintiff Harris also estimates that she worked at least ten hours of overtime

each week. As an LTD Claim Specialist, Ms. Harris worked in the MetLife office location

in Mount Prospect, Illinois, and later worked in the MetLife office location in Aurora,

Illinois. She regularly worked approximately 2 to 3 days at Defendant’s facilities and the




                                             7
 Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 8 of 29



remainder of the days remotely. On days Plaintiff Harris worked at Defendant’s facilities,

Plaintiff Harris would regularly clock in to work at approximately 9:00 a.m. and work in

excess of eight hours, excluding her lunch break. On days Plaintiff Harris worked remotely,

Plaintiff Harris regularly worked from approximately 9:00 a.m. until 6:00 or 7:00 p.m.

       33.     Prior to November of 2013, MetLife classified both LTD Claim Specialists

and Short Term Disability Claim Specialists as “non-exempt.” In or around November

2013, MetLife deliberately reclassified Plaintiffs and the class members as “exempt” as a

cost-cutting measure even though their job responsibilities did not change. By contrast,

Short Term Disability Claim Specialists remained classified as non-exempt hourly

employees and continued to receive overtime pay.

       34.     Prior to the reclassification in November 2013, MetLife paid LTD Claim

Specialists overtime compensation when they worked over 40 hours in a workweek—as

LTD Claim Specialists regularly did. Accordingly, MetLife was fully aware that LTD

Claim Specialists commonly worked over 40 hours per week.

       35.     Following the reclassification, Plaintiffs – and all other class members –

received no overtime compensation for working greater than 40 hours in a given week.

       36.     On February 19, 2016, Plaintiff McKinney filed a complaint against

MetLife with the Connecticut Department of Labor. After conducting an investigation, the

Department of Labor informed Plaintiff McKinney that MetLife misclassified her position

as exempt and owed her back pay damages because, inter alia, Plaintiff had no direct

reports, no advanced education, and could not make independent decisions.

       37.     In lieu of further pursuing a remedy with the Connecticut Department of

Labor, Ms. McKinney exercised her right to take her case to Court.




                                            8
 Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 9 of 29



        A. LTD Claim Specialists Do Not Perform Work Directly Related to the
           Management or General Business Operations of MetLife or MetLife’s
           Clients.

        38.     LTD Claim Specialists do not perform work directly related to the

management or general business operations of MetLife. As a large multinational insurance

corporation, MetLife is in the business of providing insurance and processing claims. Class

members process claims for disability benefits made by the employees of MetLife’s clients.

Accordingly, they perform work directly related to the products and services MetLife

offers its clients. LTD Claim Specialists are not involved with the management or general

business operations of MetLife.

        39.     Similarly, LTD Claim Specialists do not perform work directly related to

the management or general business operations of MetLife’s clients. The claimants, who

are employees of MetLife’s clients, generally have claims for insurance benefits from

MetLife. Class members deal principally with these claimants, not with MetLife’s clients.

LTD Claim Specialists’ job duties do not affect the finances, management, or business

operations of MetLife’s clients.

B.      LTD Claim Specialists Do Not Exercise Discretion or Independent Judgment
        as to Matters of Significance.

        40.     As highly controlled and micromanaged employees, LTD Claim

Specialists’ primary job duties do not require the exercise of discretion or independent

judgment on matters of significance. To the extent that class members have any authority

in their jobs, it is severely limited.

        41.     For instance, class members regularly follow a claims processing protocol,

whereby they gather information, document their steps, and regularly seek direction and




                                            9
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 10 of 29



guidance from specialized staff or supervisors. LTD Claim Specialists generally have no

authority to waive or disregard these established policies and procedures.

       42.     Moreover, class members have no authority to negotiate or bind the

company on significant matters.

       43.     LTD Claim Specialists likewise are restricted in their authority to commit

MetLife in certain matters that have even a limited financial impact. For instance, LTD

Claim Specialists are required to obtain approval from managers to request that MetLife

pay invoices of more than $100. They are also required to seek their managers’ approval

to order surveillance of claimants (i.e. to hire an individual to monitor a claimant to ensure

that he/she is disabled).

       44.     LTD Claim Specialists are not authorized to carry out major assignments or

investigate and resolve matters of significance without guidance. They principally gather

information relating to the claims of individual claimants, follow MetLife’s detailed

protocols for processing claims, and seek the instruction and direction of their managers,

nurses, vocational staff, and other specialized staff.

       45.     LTD Claim Specialists do not regularly negotiate with MetLife’s clients

(such as Campbell’s) over the terms of clients’ policies. Instead, LTD Claim Specialists

principally interact with MetLife’s clients’ employees (e.g. Campbell’s employees, or

other beneficiaries, such as spouses) who file disability claims under MetLife’s policies.

       46.     Class members also lack the authority to represent MetLife in handling

complaints, arbitrating disputes, or resolving grievances. Rather, they gather information,

follow MetLife’s detailed claims processing protocols, and present information to various

specialized staff or managers. Supervisors and specialized staff regularly provide necessary




                                              10
    Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 11 of 29



instruction and direction as to whether MetLife will approve a claim for disability benefits.

Supervisors also retain the ultimate authority over whether MetLife will reject or terminate

a disability claim.

          47.    As foot soldiers in MetLife’s claims-processing army, LTD Claim

Specialists have no direct reports and no authority to delegate work, hire, fire, or discipline

other employees. They also lack any authority to formulate, affect, interpret, or implement

management policies or operating practices. They are similarly not involved in planning

long- or short-term business objectives for MetLife. Their job is straightforward: they

principally gather information, follow MetLife’s claims processing protocols, and present

claim information to various specialized staff or supervisors, who provide instruction and

direction as to how to resolve claims.

          48.    In short, Plaintiffs and class members do not exercise discretion or

independent judgment as to any matters of significance.

         V. COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

          49.    Plaintiffs Julian, McKinney, and Harris bring FLSA claims on behalf of

themselves and other similarly situated individuals who worked for Defendant.

Specifically, Plaintiffs bring FLSA claims on behalf of people employed by MetLife as

Claim Specialists and Senior Claim Specialists who worked on long term disability

insurance claims (‘LTD Claim Specialists’) at any time since February 8, 2014 (three years

from the filing of the complaint in this action) (“FLSA Collective Action Members”).3

          50.    Plaintiffs consent to be party plaintiffs in this lawsuit against Defendant to

recover unpaid overtime pay and remedy the alleged violations of the FLSA. Plaintiffs



3
    See Dkt. No. 65 (Memorandum Opinion and Order) at 1.


                                              11
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 12 of 29



Julian’s and McKinney’s Consent to Join Forms were previously filed with the Court. See

Dkt. Nos. 3 and 4-2. Plaintiff Harris submitted her Consent to Join Form during the notice

and opt-in period after the Court conditionally certified the FLSA Collective Action. See

Dkt. No. 87.

       51.     The FLSA claims are properly brought under and maintained as an opt-in

collective action pursuant to § 16(b) of the FLSA (29 U.S.C. § 216(b)).

       52.     Plaintiffs and the other FLSA Collective Action Members perform and have

consistently performed substantially similar job duties and are subject to the same policies

and restrictions.

       53.     All FLSA Collective Action Members were and/or are paid in the same

manner and have been subject to Defendant’s common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing and refusing to pay them at

least one-and-one-half times their regular rate for work in excess of forty (40) hours per

workweek. The claims of Plaintiffs Julian, McKinney, and Harris stated herein are

essentially the same as those of the other FLSA Collective Action Members.

       54.     Defendant intentionally misclassified Plaintiffs and the other FLSA

Collective Action Members as exempt from the FLSA’s overtime pay requirements. The

FLSA Collective Action Members are not covered by any exemption to the protections of

the FLSA, including its overtime pay requirements.

       55.     There are numerous FLSA Collective Action Members who have been,

and/or are misclassified as exempt under the FLSA. Those similarly situated employees

are known to Defendant, are readily identifiable, and can be located through Defendant’s

records.




                                            12
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 13 of 29



       56.     At all relevant times, Defendant has been, and continues to be, an

“employer” engaged in interstate “commerce” and/or in the production of “goods” for

“commerce,” within the meaning of FLSA, 29 U.S.C. § 203. At all relevant times,

Defendant has employed “employee[s],” including Plaintiffs and each of the FLSA

Collective Action Members.

        VI. CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23 AND
                       THE NEW YORK LABOR LAW

       57.     Representative Plaintiff Debra Julian brings this class action to recover

damages under New York law, and to recover overtime wages on behalf of herself and the

following class of current and former LTD Claim Specialists in New York who have been

deprived of lawful overtime wages as mandated by New York Labor Law and governing

regulations. This action includes all such employees whom MetLife continues to deprive

of required overtime wages in the future. The New York class is defined as follows:

       All individuals who worked full-time for MetLife in New York as LTD Claim
       Specialists (including “Claim Specialists,” “Senior Claim Specialists,” “Case
       Managers,” and “Senior Case Managers” – as well as other individuals holding
       a similar job position – who worked on long term disability claims) who were
       classified as exempt from overtime at any time between six years before the
       filing of the original Complaint and the date of final judgment (the “NYLL
       Class Period”).

       58.     This action is properly brought as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

       59.     The New York class consists of over 40 persons and is so numerous that

joinder of all members, whether required or permitted, is impracticable.

       60.     There exist questions of fact and law common to the New York class which

predominate over any questions affecting only individual members including:




                                            13
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 14 of 29



                  a) whether Defendant improperly withheld overtime wages from New
                     York class members;

                  b) whether the New York class members are entitled to overtime
                     compensation for hours worked over 40 hours in a week;

                  c) whether Defendant is liable to the New York class; and

                  d) whether Defendant had a good faith belief that the failure to pay New
                     York class members overtime was in compliance with the law.

        61.     Plaintiff Julian’s claims are typical of those claims which could be alleged

by any member of the New York class, and the relief sought is typical of the relief which

would be sought by each member of the New York class in separate actions. Like all New

York class members, Plaintiff Julian was subject to Defendant’s corporate policy, practice,

and procedure of misclassifying her as an exempt employee and not paying her at least

one-and-one-half times her regular rate for work in excess of forty (40) hours per

workweek. The damages suffered by Plaintiff Julian and the other New York class

members arise from the same unlawful policies, practices and procedures.

        62.     Plaintiff Julian is able to fairly and adequately protect the interests of the

New York class and has no interests antagonistic to the New York class.

        63.     Plaintiff Julian has hired counsel who are able and experienced in class

action litigation, and will fairly and adequately protect the interests of the class.

        64.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a

lawsuit against corporate defendants. Class action treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of efforts and expense



                                              14
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 15 of 29



that numerous individual actions engender. Because the losses, injuries and damages

suffered by each of the individual New York class members are small in the sense pertinent

to a class action analysis, the expenses and burden of individual litigation would make it

extremely difficult or impossible for the individual New York class members to redress the

wrongs done to them. Moreover, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result

in a great expenditure of Court and public resources; however, treating the claims as a class

action will result in a significant saving of these costs. The prosecution of separate actions

by individual members of the New York class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the New York class,

establishing incompatible standards of conduct for Defendant and resulting in the

impairment of class members’ rights and the disposition of their interests through actions

to which they were not parties. The issues in this action can be decided by means of

common, class-wide proof. In addition, if appropriate, the Court can, and is empowered

to, fashion methods to efficiently manage this action as a class action.

        65.     Upon information and belief, class members harbor a fear of retaliation that

would further support the superiority of a class action. Current employees are often afraid

to assert their rights out of fear of direct or indirect retaliation. Likewise, both current and

former employees are often fearful of bringing claims because doing so can harm their

current employment, future employment, and future efforts to secure employment. Class

actions provide class members who are not named in the complaint a degree of anonymity

which allows for the vindication of their rights while eliminating or reducing these risks.




                                              15
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 16 of 29



        66.    Additionally, Defendant has acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.

 VII.   CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23 AND THE
                 CONNECTICUT MINIMUM WAGE ACT

        67.    Representative Plaintiff Stephanie McKinney brings this class action to

recover damages under Connecticut law, and to recover overtime wages on behalf of

herself and the following class of current and former LTD Claim Specialists in Connecticut

who have been deprived of lawful overtime wages as mandated by Connecticut labor law

and governing regulations. This action includes all such employees whom MetLife

continues to deprive of required overtime wages in the future. The Connecticut class is

defined as follows:

        All individuals who worked full-time for MetLife in Connecticut as LTD Claim
        Specialists (including “Claim Specialists,” “Senior Claim Specialists,” “Case
        Managers,” and “Senior Case Managers” – as well as other individuals holding
        a similar job position – who worked on long term disability claims) who were
        classified as exempt from overtime at any time from February 19, 2014 through
        the date of final judgment.

        68.    This action is properly brought as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

        69.    The Connecticut class consists of over 40 persons and is so numerous that

joinder of all members, whether required or permitted, is impracticable.

        70.    There exist questions of fact and law common to the Connecticut class

which predominate over any questions affecting only individual members including:

                       1) whether Defendant improperly withheld overtime wages from
                          Connecticut class members;




                                               16
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 17 of 29



                        2) whether Connecticut class members are entitled to overtime
                           compensation for hours worked over 40 hours in a week;

                        3) whether Defendant is liable to the Connecticut class; and

                        4) whether Defendant had a good faith belief that the failure to
                           pay Connecticut class members overtime was in compliance
                           with the law.

        71.     Plaintiff McKinney’s claims are typical of those claims which could be

alleged by any member of the Connecticut class, and the relief sought is typical of the relief

which would be sought by each member of the Connecticut class in separate actions. Like

all Connecticut class members, Plaintiff McKinney was subject to Defendant’s corporate

policy, practice, and procedure of misclassifying her as an exempt employee and not paying

her at least one-and-one-half times her regular rate for work in excess of forty (40) hours

per workweek. The damages suffered by Plaintiff McKinney and the other Connecticut

class members arise from the same unlawful policies, practices and procedures.

        72.     Plaintiff McKinney is able to fairly and adequately protect the interests of

the Connecticut class and has no interests antagonistic to the Connecticut class.

        73.     Plaintiff McKinney has hired counsel who are able and experienced in class

action litigation, and will fairly and adequately protect the interests of the class.

        74.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a

lawsuit against corporate defendants. Class action treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of efforts and expense

that numerous individual actions engender. Because the losses, injuries and damages



                                              17
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 18 of 29



suffered by each of the individual Connecticut class members are small in the sense

pertinent to a class action analysis, the expenses and burden of individual litigation would

make it extremely difficult or impossible for the individual Connecticut class members to

redress the wrongs done to them. Moreover, important public interests will be served by

addressing the matter as a class action. The adjudication of individual litigation claims

would result in a great expenditure of Court and public resources; however, treating the

claims as a class action will result in a significant saving of these costs. The prosecution

of separate actions by individual members of the Connecticut class would create a risk of

inconsistent and/or varying adjudications with respect to the individual members of the

Connecticut class, establishing incompatible standards of conduct for Defendant and

resulting in the impairment of class members’ rights and the disposition of their interests

through actions to which they were not parties. The issues in this action can be decided by

means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

        75.     Upon information and belief, class members harbor a fear of retaliation that

would further support the superiority of a class action. Current employees are often afraid

to assert their rights out of fear of direct or indirect retaliation. Likewise, both current and

former employees are often fearful of bringing claims because doing so can harm their

current employment, future employment, and future efforts to secure employment. Class

actions provide class members who are not named in the complaint a degree of anonymity

which allows for the vindication of their rights while eliminating or reducing these risks.




                                              18
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 19 of 29



         76.    Additionally, Defendant has acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.

 VIII.    CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23 AND THE
                     ILLINOIS MINIMUM WAGE LAW

         77.    Representative Plaintiff Kimberly Harris brings this class action to recover

damages under Illinois law, and to recover overtime wages on behalf of herself and the

following class of current and former LTD Claim Specialists in Illinois who have been

deprived of lawful overtime wages as mandated by Illinois labor law and governing

regulations. This action includes all such employees whom MetLife continues to deprive

of required overtime wages in the future. The Illinois class is defined as follows:

         All individuals who worked full-time for MetLife in Illinois as LTD Claim
         Specialists (including “Claim Specialists,” “Senior Claim Specialists,” “Case
         Managers,” and “Senior Case Managers” – as well as other individuals holding
         a similar job position – who worked on long term disability claims) who were
         classified as exempt from overtime at any time from three years before the filing
         of the original Complaint through the date of final judgment (“IMWL Class
         Period”).

         78.    This action is properly brought as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

         79.    The Illinois class consists of over 40 persons and is so numerous that joinder

of all members, whether required or permitted, is impracticable.

         80.    There exist questions of fact and law common to the Illinois class which

predominate over any questions affecting only individual members including:

                        1) whether Defendant improperly withheld overtime wages from
                           Illinois class members;

                        2) whether Illinois class members are entitled to overtime
                           compensation for hours worked over 40 hours in a week;



                                               19
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 20 of 29




                        3) whether Defendant is liable to the Illinois class; and

                        4) whether Defendant had a good faith belief that the failure to
                           pay Illinois class members overtime was in compliance with
                           the law.

        81.     Plaintiff Harris’s claims are typical of those claims which could be alleged

by any member of the Illinois class, and the relief sought is typical of the relief which

would be sought by each member of the Illinois class in separate actions. Like all Illinois

class members, Plaintiff Harris was subject to Defendant’s corporate policy, practice, and

procedure of misclassifying her as an exempt employee and not paying her at least one-

and-one-half times her regular rate for work in excess of forty (40) hours per workweek.

The damages suffered by Plaintiff Harris and the other Illinois class members arise from

the same unlawful policies, practices and procedures.

        82.     Plaintiff Harris is able to fairly and adequately protect the interests of the

Illinois class and has no interests antagonistic to the Illinois class.

        83.     Plaintiff Harris has hired counsel who are able and experienced in class

action litigation, and will fairly and adequately protect the interests of the class.

        84.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a

lawsuit against corporate defendants. Class action treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of efforts and expense

that numerous individual actions engender. Because the losses, injuries and damages

suffered by each of the individual Illinois class members are small in the sense pertinent to



                                               20
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 21 of 29



a class action analysis, the expenses and burden of individual litigation would make it

extremely difficult or impossible for the individual Illinois class members to redress the

wrongs done to them. Moreover, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result

in a great expenditure of Court and public resources; however, treating the claims as a class

action will result in a significant saving of these costs. The prosecution of separate actions

by individual members of the Illinois class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Illinois class,

establishing incompatible standards of conduct for Defendant and resulting in the

impairment of class members’ rights and the disposition of their interests through actions

to which they were not parties. The issues in this action can be decided by means of

common, class-wide proof. In addition, if appropriate, the Court can, and is empowered

to, fashion methods to efficiently manage this action as a class action.

        85.     Upon information and belief, class members harbor a fear of retaliation that

would further support the superiority of a class action. Current employees are often afraid

to assert their rights out of fear of direct or indirect retaliation. Likewise, both current and

former employees are often fearful of bringing claims because doing so can harm their

current employment, future employment, and future efforts to secure employment. Class

actions provide class members who are not named in the complaint a degree of anonymity

which allows for the vindication of their rights while eliminating or reducing these risks.

        86.     Additionally, Defendant has acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.




                                               21
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 22 of 29



                              IX. CAUSES OF ACTION

   COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT (FLSA)

       87.     Plaintiffs Julian, McKinney, and Harris incorporate by reference the

preceding paragraphs of this Complaint as if fully alleged herein.

       88.     Because MetLife willfully violated the FLSA by misclassifying Plaintiffs

and class members as exempt employees, a three-year statute of limitations applies to such

violations, pursuant to 29 U.S.C. § 255.

       89.     MetLife has willfully and intentionally engaged in a widespread pattern and

practice of violating the provisions of the FLSA, as detailed herein, by misclassifying

Plaintiffs and similarly-situated LTD Claim Specialists as “exempt” employees, and

thereby failing and refusing to pay them proper hourly wage compensation in accordance

with § 207 of the FLSA.

       90.     Plaintiffs and the class members are not employed in a “bona fide executive,

administrative, or professional capacity” pursuant to 29 U.S.C. § 213(a)(1) and

corresponding regulations. Plaintiffs and the class members are not subject to any other

exemptions set forth in the FLSA or administrative regulations.

       91.     As a result of Defendant’s violations of the FLSA, Plaintiffs, as well as all

others similarly situated, have suffered damages by being denied overtime wages in

accordance with § 207 of the FLSA.

       92.     Defendant has not made a good faith effort to comply with the FLSA as to

its compensation of Plaintiffs and other similarly situated present and former LTD Claim

Specialists.




                                            22
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 23 of 29



       93.     Because of Defendant’s unlawful acts, Plaintiffs and all similarly situated

current and former LTD Claim Specialists have been deprived of overtime compensation

in amounts to be determined at trial, and are entitled to recovery of such amounts,

liquidated damages, prejudgment interest, attorneys’ fees, costs, and other compensation

pursuant to 29 U.S.C. § 216(b).

             COUNT II: VIOLATION OF THE NEW YORK LABOR LAW

       94.     Representative Plaintiff Julian incorporates by reference the preceding

allegations of this Complaint as if fully alleged herein.

       95.     Throughout the statute of limitations period covered by these claims,

Plaintiff Julian and the other New York class members regularly worked in excess of forty

(40) hours per workweek, and New York class members continue to do so.

       96.     At all relevant times, Defendant operated under common policies, plans and

practices of willfully failing and refusing to pay Plaintiff Julian and the other New York

class members at one-and-one-half times their regular rate for work in excess of forty (40)

hours per workweek, even though the New York class members have been and are entitled

to overtime.

       97.     At all relevant times, Defendant willfully, regularly and repeatedly failed to

pay Plaintiff Julian and the New York class members at the required overtime rate for hours

worked in excess of forty (40) hours per workweek.

       98.     Plaintiff Julian, on behalf of herself and the New York class members, seeks

damages in the amount of their respective unpaid overtime compensation, as well as any

and all available statutory and punitive damages, pre- and post-judgment interest,




                                             23
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 24 of 29



attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just

and proper.

  COUNT III: VIOLATION OF THE CONNECTICUT MINIMUM WAGE ACT

       99.     Representative Plaintiff McKinney incorporates by reference the preceding

allegations of this Complaint as if fully alleged herein.

       100.    MetLife improperly failed to compensate the Connecticut employee class

members, whom the company has misclassified as exempt under Conn. Gen. Stat. § 31-76i

and corresponding regulations. These misclassified class members have performed

overtime work and MetLife has deprived them of overtime compensation in violation of

the provisions of the Minimum Wage Act, Conn. Gen. Stat. §§ 31-58, et seq., and

corresponding regulations of the Connecticut Department of Labor.

       101.    Under Connecticut law: “Any employer who pays or agrees to pay an

employee less than the minimum fair wage or overtime wage shall be deemed in violation

of the provisions of this part.” Conn. Gen. Stat. § 31-60(a).

       102.    A “wage” is defined as “compensation for labor or services rendered by an

employee, whether the amount is determined on a time, task, piece, commission or other

basis of calculation.” Conn. Gen. Stat. § 31-71a(3).

       103.    In Connecticut, the workweek is forty hours. If an employee works more

than forty hours, Conn. Gen. Stat. § 31-76c requires the employer to pay the employee at

the rate of time and a half.

       104.    An employer in Connecticut is required to pay “all moneys due each

employee [including overtime wages] on a regular pay day…” Conn. Gen. Stat. § 31-71b.




                                             24
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 25 of 29



         105.    In order to facilitate these objectives, Connecticut law further provides that

an employer “shall keep at the place of employment for a period of three years a true and

accurate record of the hours worked by, and the wages paid by him to, each employee.”

Conn. Gen. Stat. § 31-66.

         106.    MetLife is an “employer” within the meaning of the Connecticut labor

statutes, and Plaintiff and the class members are “employees” of MetLife under Conn. Gen.

Stat. § 31-58.

         107.    MetLife deliberately and improperly misclassifies Plaintiff and the class

members as exempt employees and denies them the overtime compensation to which they

are entitled under Connecticut law. Plaintiff and the class members are not in fact

“employed in a bona fide executive, administrative or professional capacity” § 31-76i(e),

as defined in relevant regulations (including Conn. Agencies Regs. §§ 31-60-14 and 31-

60-15) or subject to any other enumerated exception.

         108.    MetLife has failed to pay, and continues to fail to pay Plaintiff and the class

members all wages due to them – including overtime pay – at the end of their designated

pay periods and to the present date, in violation of Conn. Gen. Stat. § 31-71b.

         109.    Consequently, under Conn. Gen. Stat. §§ 31-68, 31-72, and 52-596,

Plaintiff and the class members are entitled to recover twice the amount of unpaid

compensation owed to them for the class period, as well as reasonable attorneys’ fees and

costs.

                     COUNT IV: VIOLATION OF ILLINOIS LAW

         110.    Representative Plaintiff Harris incorporates by reference the preceding

allegations of this Complaint as if fully alleged herein.




                                               25
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 26 of 29



       111.    At all relevant times, Defendant has been, and continues to be, an employer

within the meaning of the Illinois Minimum Wage Law, 820 Ill. Comp. Stat. 105, et seq.

(“IMWL”).

       112.    At all relevant times, Defendant employed employees, including Plaintiff

Harris and each of the Illinois class members, within the meaning of the IMWL.

       113.    Plaintiff Harris and the other Illinois class members regularly worked in

excess of forty (40) hours per workweek, and Illinois class members continue to do so.

       114.    At all relevant times, Defendant operated under common policies, plans and

practices of willfully failing and refusing to pay Plaintiff Harris and the other Illinois class

members at one-and-one-half times their regular rate for work in excess of forty (40) hours

per workweek, even though the Illinois class members have been and are entitled to

overtime.

       115.    At all relevant times, Defendant willfully, regularly and repeatedly failed to

pay Plaintiff Harris and the Illinois class members at the required overtime rate for hours

worked in excess of forty (40) hours per workweek.

       116.    Plaintiff Harris, on behalf of herself and the Illinois class members, seeks

damages in the amount of their respective unpaid overtime compensation, as well as any

and all available statutory and punitive damages, pre- and post-judgment interest,

attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just

and proper.

                               IX. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all other similarly-

situated persons, pray for the following relief:




                                              26
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 27 of 29



        A.   The FLSA action to be maintained as a collective action pursuant to 29

             U.S.C. § 216(b).

        B.   The New York Labor Law action be certified as a class action pursuant

             to Federal Rule of Civil Procedure 23;

        C.   The Connecticut Minimum Wage Act action be certified as a class

             action pursuant to Federal Rule of Civil Procedure 23;

        D.   The Illinois Minimum Wage Law action be certified as a class action

             pursuant to Federal Rule of Civil Procedure 23;

        E.   An award in excess of $50,000,000 to compensate all class members

             for all wage and liquidated damages recoverable by law;

        F.   Unpaid wages and liquidated damages pursuant to the FLSA and

             supporting regulations, in an amount to be determined at trial;

        G.   Unpaid wages and liquidated damages pursuant to New York Labor

             Law and supporting regulations, in an amount to be determined at trial.

        H.   Unpaid wages and liquidated damages pursuant to the Connecticut

             Minimum Wage Act and supporting regulations, in an amount to be

             determined at trial;

        I.   Unpaid wages, treble damages, and damages of 5% of the amount of

             any wage underpayments for each month following the date of

             payment during which such underpayments remain unpaid pursuant to

             the Illinois Minimum Wage Law and supporting regulations, in an

             amount to be determined at trial;




                                      27
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 28 of 29



           J.      An injunction requiring Defendant to pay all statutorily-required

                   wages pursuant to Connecticut, New York, and Illinois labor law;

           K.      Declare Defendant’s conduct charged herein to be illegal;

           L.      Penalties available under applicable laws;

           M.      Attorneys' fees and costs;

           N.      Pre-judgment and post-judgment interest; and

           O.      Such other relief as this Court shall deem just and proper.


                          X. DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand

a trial by jury on all questions of fact raised by the Complaint.


Dated: March 6, 2020

                                                Respectfully submitted,




                                           By: /s/ Michael D. Palmer
                                              Michael D. Palmer
                                              Jeremy Heisler
                                              Andrew Melzer
                                              David Tracey
                                              Melinda Koster
                                              Meredith Firetog

                                                SANFORD HEISLER SHARP, LLP
                                                1350 Avenue of the Americas, Floor 31
                                                New York, NY 10019
                                                Telephone: (646) 402-5650
                                                Facsimile: (646) 402-5651
                                                mpalmer@sanfordheisler.com
                                                jheisler@sanfordheisler.com
                                                amelzer@sanfordheisler.com
                                                dtracey@sanfordheisler.com
                                                mkoster@sanfordheisler.com


                                             28
Case 1:17-cv-00957-AJN-BCM Document 120 Filed 03/06/20 Page 29 of 29



                                  mfiretog@sanfordheisler.com

                                  -- and –

                                  Michael R. DiChiara
                                  KRAKOWER DICHIARA LLC
                                  One Depot Square
                                  77 Market Street, Suite 2
                                  Park Ridge, New Jersey 07656
                                  201-746-0303
                                  347-765-1600 (fax)

                                  Counsel for Plaintiffs Debra Julian,
                                  Stephanie McKinney, Kimberly Harris, the
                                  Collective Action Members, and the
                                  Proposed Classes




                                 29
